Fourth Court of Appeals
                                             San Antonio, Texas
                                        MEMORANDUM OPINION
                                                 No. 04-18-00950-CV

                  IN THE INTEREST OF L.J.G., G.J.G., Z.I.G., A.A.G., and L.G.-R.F.

                         From the 166th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2016PA00461
                                 Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:             Luz Elena D. Chapa, Justice
                     Irene Rios Justice
                     Beth Watkins, Justice

Delivered and Filed: April 10, 2019

DISMISSED

           C.G. appealed the trial court’s order terminating her parental rights to five of her children. 1

The record reflects the Texas Department of Family and Protective Services has placed the five

children with relatives with the goal of relative adoptions. C.G.’s attorney ad litem has notified the

court that C.G. died on March 11, 2019. No opinion has issued in the appeal.

           A civil case proceeds on appeal upon the death of a party as if all parties were alive. TEX.

R. APP. P. 7.1(a). However, this court may proceed to decide only those issues regarding which

there is a justiciable controversy. A case becomes moot if there ceases to be an actual controversy.

See Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). The order of termination

does not include any monetary award against C.G. and does not significantly affect the property


1
    The parental rights of the children’s fathers were terminated in a previous order that the fathers did not appeal.
                                                                                     04-18-00950-CV


rights of the parties. And C.G.’s interest in regaining conservatorship of her children was personal

in nature. See Meyer v. Tex. Dep’t of Human Servs., No. B14-90-00749-CV, 1991 WL 127368, at

*1 (Tex. App.—Houston [14th Dist.] July 11, 1991, writ denied) (not designated for publication).

Because of C.G.’s death, a justiciable controversy concerning maintenance of her parent-child

relationship with the children no longer exists. See In re C.H.S., No. 07-17-00117-CV, 2017 WL
6614508, at *1 (Tex. App.—Amarillo, Dec. 20, 2017, no pet.). The appeal is therefore moot. See

id.; In re M.A.T., No. 12-11-00086-CV, 2011 WL 5115875, at *1 (Tex. App.—Tyler Oct. 26, 2011,

no pet.) (mem. op.); Meyer, 1991 WL 127368 at *1.

       We dismiss the appeal.

                                                  PER CURIAM




                                                -2-